UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2154



JEFFERY E. PAGE,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-98-182-2)


Submitted:   February 8, 2000          Decided:     February 24, 2000


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Erick A. Bowman, WOLFE & FARMER, Norton, Virginia,
for Appellant. James A. Winn, Chief Counsel, Patricia M. Smith,
Deputy Chief Counsel, David F. Chermol, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffery E. Page appeals the district court’s order granting

the Commissioner’s motion for summary judgment in his action for

disability insurance benefits and supplemental security income and

affirming the Commissioner’s determination that Page is not dis-

abled.   See Page v. Apfel, No. CA-98-182-2 (W.D. Va. June 23,

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    We conclude the Commissioner’s

decision is supported by substantial evidence.   See Richardson v.

Perales, 402 U.S. 389, 401 (1971).     Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2